NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Instant independent apparatus Claim 1 recites in its preamble “a thermal emitter,” but fails to recite any element in the body of the claim that generates/emits heat or thermal energy, thus rendering the claim and its dependents unclear. 
The term “heavily” in Claim 4 is relative terms which renders the claim unclear. The term “heavily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term “heavily” is relative which can be broadly construed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tumpold et al. (US 2019/246459 Al, cited by the applicants, “Tumpold”) in view of Ali et al. (US 2014/0291704 Al, cited by the applicants, “Ali”).
Regarding Claim 1, Tumpold teaches a thermal emitter (fig.2B and 3A) comprising: a freestanding membrane (fig.2B or 3A; element 12’) supported by a substrate (fig.2B; element 20), wherein the freestanding membrane comprises in a lateral extension a center section (fig.3A shows a section in the center of the ring-shaped heating element 12a’), an electrically conductive intermediate section (fig.3A; element 12a’) and a border section (fig.3A; element 12v’), wherein the conductive intermediate section (fig.3A; element 12a’) laterally surrounds the center section (shown in fig.2B & 3A), and wherein the border section at least partially surrounds the intermediate section (shown in fig.3B), wherein a perforation (fig.2B; elements 12v’) is formed through the border section (Fig.2B & 3A, [0008]; [0035]).  
Tumpold does not teach that the conductive intermediate section is electrically isolated from the center section, the conductive intermediate section comprising a conductive semiconductor material which is encapsulated in an insulating material and the border section is electrically isolated from the conductive intermediate section.
However, Ali teaches an infra-red (IR) device comprising a dielectric membrane formed on a silicon substrate comprising an etched portion and a semiconducting layer - such as for example poly-Si or SiC layer [0019]-[0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumpold’s structure with the teaching of Ali regarding insulation and conductive semiconductor material and make the conductive intermediate section electrically isolated from the center section and the border section is electrically isolated from the conductive intermediate section since this is known in the art where IR source is used as heating source to use such insulation and semiconducting material and which would enhance the emission at one or more wavelengths or range of wavelengths. 

Regarding Claim 2, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the freestanding membrane extends as a layer stack parallel to a main surface region of the substrate, wherein the layer stack comprises a conducting semiconductor layer which is encapsulated in an encapsulation layer having the insulating material (Ali: fig.1 shows that the membrane being a poly-Si layer 4 encapsulated by oxide layer 6).  

Regarding Claim 3, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the conductive intermediate section forms a branched current path separated by the center section (Tumpold discloses in Fig. 3A a ring-shaped heating element which performs as a branched current path separated by the center section).  

Regarding Claim 5, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the conductive intermediate section of the freestanding membrane extends between two laterally opposing edge regions of the freestanding membrane (shown in Fig. 3A: ring-shaped heating element and arms of the heating element).  

Regarding Claim 6, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the conductive intermediate section of the freestanding membrane comprises a plurality of conductor arms (shown in Fig. 3A: ring-shaped heating element and arms of the heating element) which extend between a plurality of associated edge regions of the freestanding membrane, wherein the plurality of arms of the conductive intermediate section and the edge regions of the freestanding membrane are arranged symmetrically with respect to a symmetry line through the center point of the center section (Tumpold: shown in Fig. 2B & 3A: ring-shaped heating element and arms of the heating element).  

Regarding Claim 7, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the center section and the intermediate section of the freestanding membrane are arranged on a cavity in the substrate (Tumpold: shown in Fig.2B & 3A. Further, this is implicitly taught by the art because they all disclose freestanding membranes, which are implicitly arranged on a cavity of the substrate.).  
Regarding Claim 8, the thermal emitter of claim 7 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the freestanding membrane covers the cavity in the substrate (Tumpold: shown in Fig.2B), wherein the border section of the freestanding membrane is attached to the substrate (Tumpold: shown in Fig.2B).  

Regarding Claim 9, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the substrate comprises a bulk semiconductor substrate and an insulating layer, wherein the insulating layer forms a main surface region of the substrate to which the freestanding membrane is attached (Tumpold: shown in Fig.2B & 3A. Further, Ali teaches the combination of semiconductor substrate and insulating layer).  

Regarding Claim 10, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the perforation in the border section forms a ventilation hole or a plurality of ventilation holes in the freestanding membrane (Tumpold: [0035]).  

Regarding Claim 13, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the center section of the freestanding membrane is a disc-shaped heat spreader structure (Tumpold: Fig.3A) having usage of a relatively high thermal conductivity (Ali: [0034]).
Tumpold in view of Ali do not explicitly teach that the center section of the freestanding membrane with a thermal conductivity k ≥30 W/m*K at 2980C.  
Tumpold in view of Ali disclose the claimed invention except for the center section of the freestanding membrane with a thermal conductivity k ≥30 W/m*K at 2980C. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the center section of the freestanding membrane with a thermal conductivity k ≥30 W/m*K at 2980C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 14, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that a plasmonic structure (element 6 is a plasmonic layer, [0062]) on the center section and the conductive intermediate section of the freestanding membrane, wherein the plasmonic structure forms a bandpass filter for an IR radiation emitted by the freestanding membrane during an operation of the thermal emitter (Ali: [0086] discloses a plasmonic layer 17 is used to enhance the absorption of the detector at either a particular wavelength, or over a range of wavelengths. Thus, it performs as a bandpass filter for an IR radiation emitted by the freestanding membrane during an operation of the thermal emitter).  

Regarding Claim 15, the thermal emitter of claim 14 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the plasmonic structure forms a plasmonic resonator for the emitted IR radiation (Ali: [0011]; [0086]).  

Regarding Claim 16, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the thermal emitter forms a MEMS IR emitter having an operating temperature in the range between 800 to 11000C (Ali: [0003]).  

Regarding Claim 17, a MEMS gas or fluid sensor, comprising: a thermal emitter for emitting thermal radiation according to claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that a measurement volume (fig.2A; element 22) having a target gas or target fluid and providing an optical interaction path for the emitted thermal radiation, and an acoustic transducer or a direct thermal detector for providing a detector output signal based on the optical interaction of the emitted thermal radiation with the target gas or target fluid in the measurement volume (Tumpold: Fig.2A, [0035]).

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tumpold in view of Ali, and further in view of Bhattacharyya P. ("Technological Journey Towards Reliable Microheater Development for MEMS Gas Sensors: A Review", IEEE TRANSACTIONS ON DEVICE AND MATERIALS RELIABILITY, IEEE SERVICE CENTER, PISCATAWAY, NJ, US, vol. 14, no. 2, 1 June 2014 (2014-06-01), pages 589-599, XP011550087, ISSN: 1530-4388, DOI: 10.1109/TDMR.2014.2311801[retrieved on 2014-06-03], cited by  the applicants, “Bhattacharyya”).
As best understood, regarding Claim 4, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali further teach that the conductive intermediate section of the freestanding membrane comprises a heavily doped semiconductor layer which is encapsulated in the insulating material, wherein the conductive semiconductor material comprises poly-silicon or monocrystalline silicon (Ali teaches semiconductor material comprises poly-silicon [0020]; [0024]. Further, the poly-Si conductive semiconductor layer or if the poly-Si layer is supposed to be a heavily doped poly-Si layer).
Tumpold in view of Ali do not explicitly the insulating material comprises silicon nitride.  
However, Bhattacharyya teaches the insulating layer being a silicon nitride layer (Table I & Table II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumpold’s structure with the teaching of Bhattacharyya since it is a well-known material as an insulator. 

Regarding Claim 11, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali do not explicitly teach that the border section of the freestanding membrane comprises a semiconductor layer encapsulated in an insulating material or comprises an insulating material layer.  
However, Bhattacharyya teaches the border section of the freestanding membrane comprises a semiconductor layer encapsulated in an insulating material or comprises an insulating material layer (Fig. 1: membrane consists of insulating layers except for the heating element tracks. So, the center and border section would comprise an insulating layer in case the heating element is shaped like shown in Fig.2m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumpold’s structure with the teaching of Bhattacharyya since it is a well-known to use insulator in IR heating element which would enhance heating process. 

Regarding Claim 12, the thermal emitter of claim 1 is taught by Tumpold in view of Ali.
Tumpold in view of Ali do not explicitly teach that the center section of the freestanding membrane comprises a semiconductor layer encapsulated in an insulating material or comprises an insulating material layer.  
However, Bhattacharyya teaches the center section of the freestanding membrane comprises a semiconductor layer encapsulated in an insulating material or comprises an insulating material layer (Fig. 1: membrane consists of insulating layers except for the heating element tracks. So, the center and border section would comprise an insulating layer in case the heating element is shaped like shown in Fig.2m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumpold’s structure with the teaching of Bhattacharyya since it is a well-known to use insulator in IR heating element which would enhance heating process. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Jun et al. (US 2009/0151429 A1) teaches a micro gas sensor including: a substrate; an open cavity and electrode pad separation grooves formed on the substrate; a plurality of electrode pads formed on an upper portion of the substrate and electrically insulated from each other by the electrode pad separation grooves; a micro heater connected to a plurality of the electrode pads by a bridge structure and suspended on the open cavity; a plurality of sensing electrodes formed on the same plane between the micro heater and a plurality of the electrode pads in a cantilever array and suspended on the open cavity; and a gas sensing film formed to be hung down between microelectrode finger spacings of a plurality of the sensing electrodes to represent changes in characteristics according to a gas concentration by contacting surfaces of the micro heater and a plurality of the sensing electrodes. Therefore, the micro gas sensor can have low power consumption, a rapid heating and cooling time, high durability, high sensitivity characteristics, and a capability of easily forming a gas sensing film by using various materials. In addition, the micro gas sensor can be miniaturized and mass-produced at low cost in a simple structure using only a single pattern mask (“Abstract”, Fig.1).
Pister (US 5,726,480 A) teaches accelerometers using tiny proof masses and piezoresistive force detection. Conventional wisdom would indicate that this approach would not yield useful sensors. However, in fact, according to the invention, such devices are suitable in a wide range of applications. The devices may include deformable hinges to allow the fabrication of three dimensional structures. A new system has been developed which etches silicon highly selectively at moderate temperatures and without hydrodynamic forces potentially damaging to small structures and features. The system is based on the use of the gas phase etchant xenon diflouride, which is an unremarkable white solid at standard temperature and pressure (“Abstract”).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855